Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 1 of 9 Page ID #:159




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 111707
   3 MARC J. FELDMAN, Cal. Bar No. 144830
     JACK F. BURNS, Cal. Bar. No. 290523
   4 501 West Broadway, 19th Floor
     San Diego, California 92101-3598
   5 Telephone: 619.338.6500
     Facsimile: 619.234.3815
   6 E mail       pklee@sheppardmullin.com
                         mfeldman@sheppardmullin.com
   7                     jburns@sheppardmullin.com

   8
       Attorneys for Allstate Insurance Company
   9
                                   UNITED STATES DISTRICT COURT
  10
                                 CENTRAL DISTRICT OF CALIFORNIA
  11
  12
     ALAN BAKER,                                           Case No. 2:19-cv-08024-ODW-JC
  13 LINDA B. OLIVER,
                                                           MEMORANDUM OF POINTS AND
  14                     Plaintiffs,                       AUTHORITIES IN SUPPORT OF
                                                           ALLSTATE’S EX PARTE
  15            v.                                         APPLICATION
  16 ALLSTATE INSURANCE                                    Hon. Otis D. Wright II
     COMPANY,
  17 EDWARD CARRASCO, and DOES 1                           Dept:     First Street Courthouse,
     through 10, inclusive,                                          Courtroom 5D
  18
                  Defendants.
  19                                                       [Complaint Filed: August 13, 2019]
                                                           Trial Date:       None set
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                        Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                         APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 2 of 9 Page ID #:160




   1 I.         INTRODUCTION
   2            Plaintiffs’ attorney, Christopher Hook, has embarked on a campaign of
   3 abusive and intolerable conduct that began with profanity-laced emails, escalated to
   4 discriminatory slurs, and culminated in repeated threats of physical violence against
   5 Allstate’s witnesses, Allstate’s attorneys, and their families.
   6            Therefore, Allstate seeks an ex parte order: (1) dismissing this action,
   7 (2) disqualifying Mr. Hook as Plaintiffs’ counsel, (3) restraining Mr. Hook from
   8 communicating with or approaching Allstate or its attorneys, (4) preventing the
   9 depositions noticed by Plaintiffs from proceeding, and (5) awarding sanctions.
  10            Per Local Rule 7-19, Mr. Hook’s contact information is:
  11            Christopher G. Hook
                Law Offices of Christopher G. Hook
  12
                4264 Overland Avenue
  13            Culver City, California 90230
                Phone: (310) 839-5179
  14
                E-mail: chris@cghlaw.com
  15
  16 II.        MR. HOOK’S ABUSIVE AND THREATENING CONDUCT
  17            This case involves a simple insurance dispute over what it costs to repair
  18 water damage to Plaintiffs’ house. Based on the estimate of a contractor whom
  19 Allstate retained, Allstate paid about $150,000. Based on an estimate that Plaintiffs
  20 obtained from a different contractor, they contend that the damages are at least
  21 $350,000. (Complaint ¶ 33) Thus, the amount in dispute is about $200,000.
  22            Nevertheless, over the past week, and in the course of sending purported
  23 multi-million demands to Allstate, Mr. Hook began sending dozens of abusive and
  24
  25
  26
  27
  28
                                                -1-               Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 3 of 9 Page ID #:161




   1 threatening emails to Allstate’s counsel.1 It started with vulgar tirades, a small
   2 sample of which includes: 2
   3                • “Fuck you crooks. Eat a bowl of dicks.” (Declaration of Peter H. Klee,
   4                     Ex. 1, p. 5)
   5                • “I’m going to let the long dick of the law fuck Allstate for all of
   6                     us.” (Id., p. 7)
   7                • “Hey Klee you Cumstain the demand is now 302 million. Pay up
   8                     fuckface.” (Id., p. 8)
   9                • “Peter when you are done felating your copy boy tell Allstate the
  10                     demand is now 305 million.” (Id., p. 9)
  11                • “[Other Sheppard Mullin attorneys] may not be too smart but at least
  12                     they have some fucking dignity and honor unlike you two limp dick
  13                     mother fuckers.” (Id., p. 10)
  14            Mr. Hook then began hurling discriminatory epithets at Allstate witnesses and
  15 Allstate’s counsel:
  16                • “What is Wright going to do when he finds out Allstate is using people
  17                     who are borderline retarded to adjust complex claims. That’s what I’m
  18                     going to do. Demand increases tomorrow.” (Klee Decl., Ex. 1, p. 11)
  19                • “Anytime now faggot.” (Id., p. 13)
  20                • “I want my clients’ money gay boys.” (Id., p. 14)
  21                • “306 million gay boys.” (Id., p. 15)
  22
  23
  24
  25
       1
        Ironically, most of the abuse was directed toward Peter Klee, whom Mr. Hook had
  26
       never even met or spoken to. (Klee Decl., ¶ 4)
  27   2
      Allstate regrets being forced to put this language in the record. But there is no
  28 other way to convey the gravity of Mr. Hook’s misconduct.
                                                -2-                Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 4 of 9 Page ID #:162




   1                • “Hey shit for brains Allstate owes my clients a lot of money. It’s due
   2                     yesterday. Pay up fucktard or you will be lucky to work as a notary
   3                     public in El Cajon.” (Id., p. 16)
   4                • “Hey fuck face today only the claim is on sale for 303 million. If you
   5                     are too old, impotent and stupid to even discuss settlement, maybe it is
   6                     time to hand off the file to Paul [S]eeley.” (Id., p. 17)
   7            Mr. Hook then escalated his reprehensible conduct and repeatedly threatened
   8 physical violence against Allstate’s witnesses and attorneys:
   9                • “Tell Allstate I am going to water board each one of their trolls that
  10                     show up for depo without any mercy whatsoever.” (Klee Decl., Ex. 1,
  11                     p. 18)
  12                • “Don’t make me come down there and beat out of you you fucking
  13                     thief.” (Id., p. 19)
  14                • “You are going to get fucking tattooed across the face Klee.” (Id., p.
  15                     20)
  16                • “I’m going bat shit crazy on you mother fucking cock suckers.” (Id., p.
  17                     21)
  18            It would be hard to imagine Mr. Hook’s conduct getting any worse. But it
  19 did. He began to threaten the family of Allstate’s counsel:
  20                • “Well karma is a bitch mother fucker. You are going to learn that in
  21                     spades. I know where you live pete.”3 (Klee Decl., Ex. 1, p. 22)
  22                • “House in [city where Allstate’s counsel lives] . . . Tell [name of
  23                     counsel’s wife] it is going to be sold to pay my clients . . .” (Id., p. 23)
  24
  25
       3
  26  These type of threats, coupled with “I know where you live,” have been held
     sufficient to support conviction under California Penal Code Section 422, “Criminal
  27 Threats.” See People v. Trujillo, No. B259572, 2016 WL 944424, at *15 (Cal. Ct.
  28 App. Mar. 14, 2016)
                                              -3-                Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 5 of 9 Page ID #:163




   1            None of Mr. Hook’s conduct was triggered by anything that Allstate’s
   2 counsel did or said. All of his communications with Mr. Hook were polite and
   3 professional. (See Klee Decl., Ex. 1, pp. 5-6, 11)
   4            As a result of Mr. Hook’s threats, Allstate’s counsel had no choice but to take
   5 the disconcerting step of warning his family members that they may be in danger.
   6 Allstate’s counsel also alerted security at its offices not to permit Mr. Hook to enter
   7 their premises. (Klee Decl., ¶ 4)
   8            Mr. Hook’s actions go beyond the pale of anything that should be tolerated
   9 anywhere – let alone in a legal proceeding. Depositions are scheduled for the week
  10 of December 9, and Mr. Hook cannot be permitted to be in physical proximity with
  11 Allstate’s witnesses or counsel. (Klee Decl., ¶ 5) Therefore, Allstate has no choice
  12 but to seek ex parte relief. 4
  13 III.       THE COURT SHOULD DISMISS THIS ACTION WITH PREJUDICE
  14            The Court has inherent authority to dismiss this case based on Mr. Hook’s
  15 alarming misconduct. Chambers v. NASCO, 501 U.S. 32, 111 S.Ct. 2123 (1991) (in
  16 addition to powers set forth in Federal Rules of Civil Procedure, district court has
  17 inherent power to sanction parties who conduct litigation in bad faith, including
  18 sanction of dismissal); Halsco Engineering Co. v. Castle, 843 F.2d 376, 380 (9th Cir.
  19 1988) (“Dismissal under a court's inherent powers is justified in extreme
  20 circumstances in response to abusive litigation practices”) (citations omitted).
  21            A dismissal sanction does not require disobedience of a prior court order. In
  22 re Fitzsimmons, 920 F.2d 1468, 1472 (9th Cir. 1990). Nor must the court warn a
  23 party before imposing a dismissal sanction. Id.
  24
  25
  26
       4
       Given the nature of Mr. Hook’s threats, Allstate respectfully submits that this is a
  27 situation where, under Local Rule 7-19, good cause exists for not including a
  28 “statement of opposing counsel’s position.” Mr. Hook’s conduct speaks for itself.
                                              -4-                 Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                               APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 6 of 9 Page ID #:164




   1            Moreover, a party may not escape dismissal by “arguing that he or she is the
   2 innocent party who will be made to suffer from the errors of his or her attorney.” Id.
   3 at 1472 n. 3 (citing numerous cases). “The established principle is that the faults
   4 and defaults of the attorney may be imputed to, and their consequences visited upon,
   5 his or her client.” West Coast Theater Corp. v. City of Portland, 897 F.2d 1519,
   6 1523 (9th Cir. 1990) (citation omitted).
   7            That does not mean that Plaintiffs are left without a remedy; they may sue
   8 their attorney for malpractice. See Nealey v. Transportacion Maritima Mexicana,
   9 662 F.2d 1275, 1282 n.13 (9th Cir.1980).
  10            Short of an actual physical assault – which Mr. Hook has threatened and
  11 which Allstate now seeks to prevent before it happens – it is hard to conceive of
  12 more egregious conduct than Mr. Hook’s. Indeed, courts have dismissed actions for
  13 far less. E.g., Combs v. Rockwell International Corp., 927 F.2d 486 (9th Cir. 1991)
  14 (affirming dismissal of case under District Court’s inherent authority because
  15 plaintiff and his attorney made numerous improper changes to his deposition
  16 transcript); Mohammed v. Anderson, No. 18 C 8393, 2019 WL 3943669, at *5 (N.D.
  17 Ill. Aug. 21, 2019) (dismissing action with prejudice based on plaintiffs’ series of
  18 abusive and vulgar emails – although they did not contain threats of violence).
  19            It is self-evident that there is no going forward with this case after this
  20 misconduct. Therefore, the Court should dismiss this action. And it should be
  21 dismissed with prejudice because otherwise Mr. Hook could refile the case in
  22 another forum and continue his abuse and threats.
  23
  24 IV.        THE COURT SHOULD DISQUALIFY MR. HOOK AS PLAINTIFFS’
  25            COUNSEL
  26            If for any reason the Court declines to dismiss the case, the Court should
  27 disqualify Mr. Hook from continuing to represent Plaintiffs. Obviously, it is not
  28
                                                -5-               Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 7 of 9 Page ID #:165




   1 tenable for him to continue participating in this case when he has threatened to
   2 “waterboard” Allstate’s witnesses and to assault Allstate’s counsel.
   3            “District judges have an arsenal of sanctions they can impose for unethical
   4 behavior. These sanctions include monetary sanctions, contempt, and the
   5 disqualification of counsel.” Erickson v. Newmar Corp., 87 F.3d 298, 303 (9th Cir.
   6 1996).
   7            Whenever an allegation is made that an attorney has violated his moral
   8            and ethical responsibility, an important question of professional ethics
   9            is raised. It is the duty of the district court to examine the charge, since
  10            it is that court which is authorized to supervise the conduct of the
  11            members of its bar. The courts, as well as the bar, have a responsibility
  12            to maintain public confidence in the legal profession. This means that a
  13            court may disqualify an attorney for not only acting improperly but also
  14            for failing to avoid the appearance of impropriety.
  15 Gas–A–Tron of Ariz. v. Union Oil Co., 534 F.2d 1322 (9th Cir.), cert. denied sub
  16 nom. Shell Oil Co. v. Gas–A–Tron of Ariz., 429 U.S. 861, 97 S.Ct. 164 (1976).
  17            Mr. Hook’s conduct has gone well beyond the “unethical” and “improper.” It
  18 is shocking and even terrifying. He cannot continue to be an attorney in this case.
  19 The Court should disqualify him.
  20
  21 V.         THE COURT SHOULD ISSUE A RESTRAINING ORDER
  22            The Court should also issue a restraining order prohibiting Mr. Hook from
  23 having any communication with Allstate and its counsel, and from approaching their
  24 homes and places of business. Fed. R. Civ. Proc. 65(b).
  25            Mr. Hook’s threats to “waterboard” witnesses, “beat” Allstate’s counsel, and
  26 “tattoo [them] across the face” are alarming enough. But Mr. Hook coupled these
  27 with warnings that “I know where you live,” – which he demonstrated that he does –
  28
                                                -6-               Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 8 of 9 Page ID #:166




   1 and even mentioned counsel’s wife by name. Thus, Mr. Hook has shown himself to
   2 be an imminent danger.
   3            The Court should issue a temporary restraining order prohibiting Mr. Hook
   4 from (1) having any further communication, orally or in writing, with Allstate or its
   5 counsel; and (2) approaching within 100 feet of the offices or homes of Allstate
   6 personnel and its counsel. The Court should also set a hearing to have the
   7 restraining order become an injunction. Fed. R. Civ. Proc. 65(b).
   8
   9 VI.        THE COURT SHOULD ISSUE A PROTECTIVE ORDER
  10            PREVENTING DEPOSITIONS FROM PROCEEDING
  11            In the event that the Court does not rule on the other aspects of this
  12 application before December 9, the week during which depositions of Allstate are
  13 set, at a minimum the Court should issue a protective order prohibiting these
  14 depositions from proceeding. It goes without saying that Allstate’s witnesses and
  15 attorneys cannot be present with Mr. Hook after he has repeatedly threatened them
  16 with assault, including to “water board,” “beat,” and “tattoo” them across the face.
  17
  18 VII. THE COURT SHOULD AWARD SANCTIONS
  19            Finally, no litigant, including Allstate, should be forced to bear the expense of
  20 seeking protection from an attorney’s abuse and threats. The Court has inherent
  21 authority to impose monetary sanctions. Erickson, 87 F.3d at 303. Allstate has
  22 incurred more than $6370 in attorneys’ fees in bringing this ex parte application (not
  23 including the time reviewing and evaluating Mr. Hook’s barrage of emails), and
  24 requests that the Court order Mr. Hook to pay this amount to Allstate in sanctions.
  25
  26
  27
  28
                                                -7-               Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
Case 2:19-cv-08024-ODW-JC Document 21 Filed 11/26/19 Page 9 of 9 Page ID #:167




   1 VIII. CONCLUSION
   2            In a collective 75 years of legal practice, Allstate’s counsel have never seen
   3 behavior that even comes close to that of Mr. Hook here. It is unlikely that the
   4 Court has either. Allstate requests that the Court grant ex parte relief.
   5 Dated: November 26, 2019
   6                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   7
   8
                                      By                    s/ Marc J. Feldman
   9                                                       MARC J. FELDMAN
  10
                                                Attorneys for Allstate Insurance Company
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -8-               Case No. 2:19-cv-08024-ODW-JC
       SMRH:4837-8399-9405.1     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
                                                                                   APPLICATION
